DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed 06/13/2022.
Claims 1-6, 10, 12-13, 15-18, 21-23, 34-39, 43, 45-46, 48-53 are pending.

Response to Arguments
Applicant’s amendments and remarks filed on 06/13/2022 have been fully considered, but they are moot in light of the new grounds of rejection presented below and necessitated by these amendments.
It is noted that the claims are interpreted as best understood by the Examiner and what is known to those of ordinary skill in the art given the broad nature of terms like “first signal or channel” or “second signal or channel” and the lack of definition of what these represent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 13, 17-18, 21-23, 34-41, 43, 46, and 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (USPN 11,265,960; hereinafter Siomina) in view of Liang et al. (US Patent Application Publication 2021/0112495; hereinafter Liang).
Regarding claims 1 and 34 Siomina discloses a wireless communication method (figs. 7-8), and a terminal device (fig. 9), comprising:
a processor (fig. 9, processor 920);
a memory for storing programs executable by the processor (fig. 9, memory 930); and
a transceiver (fig. 9, transceiver 910);
wherein the transceiver is configured to:
when a terminal device is configured by a network device to detect a first signal or channel (col. 12, lines 8-25; wherein the UE is configured to detect a first signal or channel, this interpreted as a paging message or channel), detecting the first signal or channel sent by the network device (col. 12, lines 25-38; wherein the UE receives the paging message/channel during a window); and
determining whether to detect a second signal or channel according to a detection result of the first signal or channel (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65, among others; wherein according to the indication of new system information included in the paging messages, the UE determines the DRX configuration, and/or paging window, so the device wakes up to detect a PDCCH, for example, or a second signal) and a configuration made by the network device regarding a relationship between the detection result of the first signal or channel and whether to detect the second signal or channel (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65, among others; DRX configuration, either eDRX or legacy based on receiving the paging message);
wherein the method further comprises:
receiving configuration information sent by the network device, wherein the configuration information is used to configure the relationship between the detection result of the first signal or channel and whether to detect the second signal or channel (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65, among others; configuration information that updates the DRX and paging windows, which configures the relationship between paging messages and wake up time for PDCCH detecting);
wherein the configuration information is carried in a system message, radio resource control RRC dedicated signaling, PDCCH signaling, or a media access control MAC control element CE (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65, among others; system information on paging message).
Siomina fails to explicitly disclose, but Liang in the same field of endeavor related to DRX transmissions, discloses wherein determining whether to detect the second signal or channel comprises: determining whether to detect the second signal or channel in an on duration of a current DRX cycle (figs. 4-7; paragraphs 0071-0075; wherein the UE determines to monitor a paging/control channel during an “awake” period (the on duration period is also known as awake period for DRX) using a DRX scheme), according to the detection result of the first signal or channel at a specific time or time period in an opportunity for DRX of a previous DRX cycle (figs. 4-7; paragraphs 0071-0075; wherein the UE determines to monitor a paging/control channel based on a wake-up signal received in a sleep period of a previous DRX), and the configuration made by the network device regarding the relationship between the detection result of the first signal or channel and whether to detect the second signal or channel (paragraphs 0078-0081; wherein the network configuration regarding the relationship between the wake-up signal and whether to monitor for the paging/control channel is part of the UE entering the new DRX scheme to perform the monitoring). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Siomina with the teachings of Liang, in order to save power (Liang: paragraph 0067).
Regarding claims 2 and 35 the modified Siomina discloses the method according to claim 1 and the terminal device according to claim 34, wherein determining whether to detect a second signal or channel comprises: determining whether to detect the second signal or channel at a specific detection time period or a specific detection time point according to the detection result of the first signal or channel and the configuration made by the network device regarding the relationship between the detection result of the first signal or channel and whether to detect the second signal or channel (Siomina: col. 12, line 56 - col. 13, line 44, col. 14, lines 12-35; the configured DRX start time, according to a DRX or an eDRX).
Regarding claims 3 and 36 the modified Siomina discloses the method according to claim 2 and the terminal device according to claim 35, wherein the specific detection time period or the specific detection time point is at least one detection time period or time point in periodic detection time periods or time points (Siomina: col. 12, line 56 - col. 13, line 44, col. 14, lines 12-35; the specific detecting time point is the wake up for paging window and DRX cycles).
Regarding claims 4 and 37 the modified Siomina discloses the method according to claim 3 and the terminal device according to claim 36, wherein the specific detection time period or the specific detection time point is an on duration in a discontinuous reception DRX cycle; or, the specific detection time point is at least one paging occasion in periodic paging occasions (Siomina: col. 12, line 56 - col. 13, line 44, col. 14, lines 12-35; paging occasions).
Regarding claims 5 and 38 the modified Siomina discloses the method according to claim 4 and the terminal device according to claim 37, wherein determining whether to detect a second signal or channel comprises: determining whether to detect the second signal or channel in the on duration of a current DRX cycle, according to the detection result of the first signal or channel at a specific time or time period in an opportunity for DRX of a previous DRX cycle of the current DRX cycle, and the configuration made by the network device regarding the relationship between the detection result of the first signal or channel and whether to detect the second signal or channel; or
determining whether to detect the second signal or channel at a current paging occasion, according to the detection result of the first signal or channel at a specific time or time period before the current paging occasion and the configuration made by the network device regarding the relationship between the detection result of the first signal or channel and whether to detect the second signal or channel (Siomina: col. 12, line 56 - col. 13, line 44, col. 14, lines 12-55; paging window during current DRX).
Regarding claims 6 and 39 the modified Siomina discloses the method according to claim 1 and the terminal device according to claim 34, wherein the second signal or channel is a physical downlink control channel PDCCH or paging signaling (Siomina: col. 12, line 56 - col. 13, line 44, col. 14, lines 12-35; paging).
Regarding claims 10 and 43 the modified Siomina discloses the method according to claim 1 and the terminal device according to claim 34, wherein the configuration made by the network device regarding the relationship between the detection result of the first signal or channel and whether to detect the second signal or channel comprises a first configuration (Siomina: col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65; communicating a resulting configuration); wherein the first configuration is used to indicate that detection of the second signal or channel is performed when the first signal or channel is not detected (Siomina: col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65; paging only occurs in between DRX cycles).
Regarding claims 13 and 46 the modified Siomina discloses the method according to claim 1 and the terminal device according to claim 34, wherein the configuration made by the network device regarding the relationship between the detection result of the first signal or channel and whether to detect the second signal or channel comprises a second configuration (Siomina: col. 16, line 43 – col. 17, line 45 ; communicating a resulting configuration); wherein the second configuration is used to indicate that detection of the second signal or channel is not performed when the first signal or channel is not detected (Siomina: col. 17, lines 55-63; no paging received, no PDCCH detecting).
Regarding claims 17 and 50 the modified Siomina discloses the method according to claim 1 and the terminal device according to claim 34, wherein the first signal or channel is a specific signal sequence, or is a physical channel (Siomina: col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65; paging).
Regarding claims 18 and 51 Siomina discloses a wireless communication method (figs. 7-8), and a network device (fig. 11), comprising:
a processor (fig. 11, processor 1120);
a memory for storing programs executable by the processor (fig. 11, memory 1130); and
a transceiver (fig. 11, transceiver 1140);
wherein the processor is configured to determining configuration information when a terminal device is configured by a network device to detect a first signal or channel (col. 12, lines 8-25; wherein the UE is configured to detect a first signal or channel, this interpreted as a paging message or channel), wherein the configuration information is used to indicate a configuration of a relationship between a detection result of a first signal or channel performed by a terminal device and whether to detect a second signal or channel (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65, among others; DRX configuration, either eDRX or legacy based on receiving the paging message); and
the transceiver is configured to sending the configuration information to the terminal device (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65, among others; configuration information that updates the DRX and paging windows, which configures the relationship between paging messages and wake up time for PDCCH detecting);
wherein the method further comprises:
receiving configuration information sent by the network device, wherein the configuration information is used to configure the relationship between the detection result of the first signal or channel and whether to detect the second signal or channel (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65, among others; configuration information that updates the DRX and paging windows, which configures the relationship between paging messages and wake up time for PDCCH detecting);
wherein the configuration information is carried in a system message, radio resource control RRC dedicated signaling, PDCCH signaling, or a media access control MAC control element CE (col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65, among others; system information on paging message).
Siomina fails to explicitly disclose, but Liang in the same field of endeavor related to DRX transmissions, discloses wherein determining whether to detect the second signal or channel comprises: determining whether to detect the second signal or channel in an on duration of a current DRX cycle (figs. 4-7; paragraphs 0071-0075; wherein the UE determines to monitor a paging/control channel during an “awake” period (the on duration period is also known as awake period for DRX) using a DRX scheme), according to the detection result of the first signal or channel at a specific time or time period in an opportunity for DRX of a previous DRX cycle (figs. 4-7; paragraphs 0071-0075; wherein the UE determines to monitor a paging/control channel based on a wake-up signal received in a sleep period of a previous DRX), and the configuration made by the network device regarding the relationship between the detection result of the first signal or channel and whether to detect the second signal or channel (paragraphs 0078-0081; wherein the network configuration regarding the relationship between the wake-up signal and whether to monitor for the paging/control channel is part of the UE entering the new DRX scheme to perform the monitoring). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Siomina with the teachings of Liang, in order to save power (Liang: paragraph 0067).
Regarding claim 21 the modified Siomina discloses the method according to claim 18, wherein the configuration information is used to indicate a configuration of a relationship between the detection result of the first signal or channel and whether to detect the second signal or channel at a specific detection time period or a specific detection time point (Siomina: col. 9, lines 33-52, col. 12, lines15-24, col. 14, lines 2-15, col. 15, lines 52-65, among others; configuration information that updates the DRX and paging windows, which configures the relationship between paging messages and wake up time for PDCCH detecting).
Regarding claim 22 the modified Siomina discloses the method according to claim 21, wherein the specific detection time period or the specific detection time point is at least one detection time period or time point in periodic detection time periods or time points (Siomina: col. 12, line 56 - col. 13, line 44, col. 14, lines 12-35; the specific detecting time point is the wake up for paging window and DRX cycles).
Regarding claim 23 the modified Siomina discloses the method according to claim 22, wherein the specific detection time period or the specific detection time point is an on duration in a discontinuous reception DRX cycle; or, the specific detection time point is at least one paging occasion in periodic paging occasions (Siomina: col. 12, line 56 - col. 13, line 44, col. 14, lines 12-35; paging occasions).
Regarding claim 52 the modified Siomina discloses the network device according to claim 51, wherein the transceiver is further configured to: send the first signal or channel to the terminal device (Siomina: col. 16, lines 9-25; the UE receives the signals).
Regarding claim 53 the modified Siomina discloses the network device according to claim 52, wherein the processor is further configured to: determine the configuration information according to a service condition of the terminal device and/or a network condition (Siomina: col. 14, lines 15-30; values for configuration determined according to radio conditions).

Allowable Subject Matter
Claims 12, 15, 16, 45, 48 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 20200145921 to Zhang et al. – that discloses a wireless communications device may receive, from a gNB, information indicating parameters associated with a wake-up signal time window and may power down its first receiver and second receiver based on a discontinuous reception (DRX) cycle. The wireless communications device may wake up the second receiver to receive, from the gNB, a wake-up signal during a configured WUS time window and determine whether a wake-up or a non-wake-up condition is indicated.
USPGPUB 20190239189 to Hwang et al. – that teaches a step of deciding a wake up signal occasion (WUSO) window for attempting to receive a wake up signal (WUS); and a step of monitoring a downlink control channel during a paging window so as to attempt to receive a paging message, if the WUS is received within the decided WUSO window.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

/JAE Y LEE/Primary Examiner, Art Unit 2466